     Case:20-14963-JGR Doc#:2 Filed:07/22/20   Entered:07/22/20 17:25:00 Page1 of 1

                                                                    https://970pap.com/

                                                                           970-215-6337

                                                                       NS@970PAP.com




July 22, 2020


To whom it may concern,


Armed Beavers does not have financial statements (Balance Sheet, Profit and Loss


or Cash Flow) because all financial information is through Gunsmoke LLC.


Thanks, and have a wonderful day!




Nickie Stobbe
President/Owner
Profit Accounting Plus
